UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A (Amendment No. 1) ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007 Commission File Number 0-52338 SLM HOLDINGS, INC. (Name of small business issuer in its charter) DELAWARE 42-1555574 (State of other jurisdiction of incorporation Identification No.) 99 Sunnyside Blvd., Woodbury, NY (Address of principal executive offices) (I.R.S. Employer or organization) (Zip Code) Issuers telephone number (866) 756-5323 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B which is not contained in this form, and no disclosure will be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x The issuer had $156,520 in revenues for its most recent fiscal year. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the voting and non-voting common equity held by non-affiliates was 3,128,210as determined by the closing price of $0.12, as quoted on the Over the Counter Bulletin Board on March 24, 2008. As of March 24, 2008, there were 60,685,833 shares of our common stock issued and outstanding. Transitional Small Business Disclosure Format (Check one): Yes o No x EXPLANATORY NOTE This amendment on Form 10-KSB/A (Amendment No. 1) amends the Annual Report on Form 10-KSB (the Original Report) of SLM Holdings, Inc. (the Company) for the fiscal year ended December 31, 2007, which was filed with the U.S. Securities and Exchange Commission (the SEC) on April 15, 2008, and is being filed to revise the Report of the Independent Registered Public Accounting Firm included within Item 7 of the Original Report, to include the name of the Independent Registered Accounting Firm that issued the Report, which was inadvertently omitted. The Company does not believe any such changes are material. In accordance with the rules of the SEC, the Company has set forth herein the complete texts of Items 7 and 13 (Exhibits) in their entirety. The Company has also included updated certifications pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 as Exhibits 31.1, and 32.1 to this Amendment No. 1. This Amendment No. 1 is limited to the items of the Original Report set forth above and does not amend, update, or change any other items or disclosures contained in the Original Report.
